Fourth Court of Appeals
                            San Antonio, Texas

                                 JUDGMENT
                               No. 04-13-00590-CR

                              Michael ORLOWSKI,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

          From the 25th Judicial District Court, Guadalupe County, Texas
                           Trial Court No. 12-1394-CR
                     Honorable William Old, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED December 11, 2013.


                                         _________________________________
                                         Patricia O. Alvarez, Justice